1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
 2   Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
 3   also note that this electronic memorandum opinion may contain computer-generated errors or other
 4   deviations from the official paper version filed by the Court of Appeals and does not include the
 5   filing date.
 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 JOE GRIEGO,

 8          Worker-Appellant,

 9 v.                                                                          NO. 29,914

10 TRES HERMANOS DAIRY,

11          Employer-Appellee.

12 APPEAL FROM THE WORKERS’ COMPENSATION ADMINISTRATION
13 Terry S. Kramer, Workers’ Compensation Judge

14 Maria T. Martinez
15 Albuquerque, NM

16 for Appellant

17 James Lawrence Sanchez, Trial Lawyer, P.C.
18 James L. Sanchez
19 Belen, NM

20 for Appellee

21                                 MEMORANDUM OPINION

22 BUSTAMANTE, Judge.

23          Summary affirmance was proposed for the reasons stated in the calendar notice.

24 No memorandum opposing summary affirmance has been filed, and the time for doing

25 so has expired.
1   AFFIRMED.




                2
1     IT IS SO ORDERED.



2
3                           MICHAEL D. BUSTAMANTE, Judge

4 WE CONCUR:


5
6 MICHAEL E. VIGIL, Judge



7
8 ROBERT E. ROBLES, Judge




                             3